         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 1 of 35



                             UNITED STATES DISTRICT COURT

Fabiola ls Ra El Bey,
                               DISTRICT OF CONNECTICUT                           rt Lf,L}
                         Plaintiff(s)               c"."*31 l9 c/ 33b CK 4bJ,u,
                                                                             t$t $   it[fl
                   vs
                                                    c rvr L AcT|   oN coMp LArzuRiBl[,fi-?0,]Tt
HON. BARBARA BELLIS, Judge
HON. ALFRED J. JENNINGS, Judge                      JURY TRIAL DEMANDED
Trial Referee
HON. ANTHONY D. TRUGLIA JR,
Judge                                               March 7,2019
HON. BETHANY J. ALVORD, Judge
HON. DOUGLAS S. LAVINE, Judge
HON. WILLIAM H. BRIGHT, JR,
Judge
John & Jane Does (1-100) et al.

                        Defendant(s)


                                        VERIFIED COMPLAINT

       Plaintiff Fabiola ls Ra El Bey, hereby submits this complaint against Defendants,

and support thereof states as follows:

                                  STATEMENT OF THE CASE

       This action arises from a nearly ten year old state foreclosure action in the state

of Connecticut where in an effort to foreclose Plaintiffs interest in private property, the

Defendants who are judicial officer operating under color of state law in the state of

Connecticut, through the arbitrary exercise of government power has violated plaintiff's

equal rights, civil rights and the constitutional due process rights to a fair trial and a fair

appellate review, through ongoing acts of discrimination against Plaintiff based on

Plaintiff's race, nationality and religion; culminating with the fact that in order to prevent

Plaintiff from obtaining remedy for the violation of Plaintiff's federal rights through the

state appellate process with an eventual path of review in the United States Supreme


                                                I
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 2 of 35



Court, not only was Plaintiff's right to an automatic appellate stay from judgment of strict

foreclosure terminated, but all of Plaintiff's right to a future stay from all future judgments

or order that could possibly arise were in a single instance, from a single judgment

arbitrarily terminated, without due process, remedy or safeguards to any appealable

issue that may arise in the future, which if not reversed before the passing of the law

days will result in the unjustified or erroneous deprivation of Plaintiff's private property

through the arbitrary exercise of state government power.

        Plaintiff tried to remedy the violation of Plaintiff's federal rights to a fair trial and a

fair review by filing applications and motions to the Appellate and Supreme Courts.

However, the Appellate and Supreme Courts of Connecticut failed to remedy the

situation and have condoned the ongoing violations of Plaintiff's federal rights.

Therefore, although Plaintiff has taken the steps to secure an appeal in the state court

and has filed an appellate brief, the appeal will become moot because the fact that all of

Plaintiff's future automatic stays have been terminated means that as soon as the law

days are reset, which they are scheduled to be reset on Monday March 11, 201g, tifle to

the underlying property will pass to the foreclosing entity once the law days are expired,

thus mooting the appeal and extinguishing all of Plaintiffs rights and ability to remedy

the violation of Plaintiff's federal rights and which will lead to the unjustified deprivation

of Plaintiff's property, in violation of the   14th   Amendment of the US Constitution. As a

result, Plaintiff files this action in hopes of preventing the erroneous or unjustified taking

of Plaintiff's property by the arbitrary means, by having Plaintiff's federal rights restored

and protected.




                                                      2
          Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 3 of 35



        On January 4,2019, Plaintiff removed the foreclosure action to federal court due

to the ongoing constitutional and civil rights violations, but the action was remanded

back to state court. The appeal of that decision is currently before the Second Circuit

Court of Appeals. However, though there was a temporary stay in place for ten days

granted by the district court, a further temporary extension of that stay was denied in the

Second Circuit but the motion to stay was referred to a three judge panel in the Second

Circuit for a final decision. Because the Second Circuit has not yet made its final ruling

on the motion to stay the district court's remand order until after the appeal is final, there

is nothing preventing the remanded foreclosure case from moving forward on Monday

March 11,2019, to reset the law days which would moot the Second Circuit appeal and

extinguish all of Plaintiff's federal rights. Therefore, in further attempt to secure

Plaintiff's federal rights to a fair a trial and a fair review and to prevent the unjustified or

erroneous deprivation of Plaintiff's private property through the arbitrary exercise of the

powers of the state government Plaintiff files this instant complaint.

                                           PARTIES

1.   Plaintiff Fabiola ls Ra El Bey is a Defendant in a foreclosure case before the state

     Courthouse at Bridgeport Connecticut and currently on appeal.

2,   Defendant Barbara Bellis is a presiding judge at the Courthouse at Bridgeport,

     Connecticut.

3.   Defendant Alfred Jennings is a judge trial referee at the Courthouse at Bridgeport

     Connecticut.

4.   Defendant Anthony D. Truglia jr based on information on belief is a judge currently at

     the Courthouse at Stamford Norwalk.


                                                a
                                                J
           Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 4 of 35



5.   Defendant Alfred Jennings is a judge trial referee at the Courthouse at Bridgeport

     Connecticut.

6.   Defendant Bethany J. Alvord is a state of Connecticut appellate court judge     .



7.   Defendant Douglas S. Lavine is a state of Connecticut appellate court judge.

8.   Defendant William H. Bright, Jr is a state of Connecticut appellate court judge     .



9.   Defendant John and Jane Does (1-100) includes any and all Supreme Court

     Justice(s) who ruled on Plaintiff's Writ of Prohibition and/or for Mandamus. Plaintiff

     tried to obtain that information but so far has been unsuccessfur.

                                   JURtqDtCTtON ANp VENUE

10.This court has jurisdiction pursuant to 28 USC S 1331 as this matter involves claims

     arising under federal law, thereby invoking this court's federal question jurisdiction.

11.Venue lies in the District of Connecticut as all of the acts and events complained of

     herein took place in Connecticut.



                                               FAGTS

12. Plaintiff has been a foreclosure Defendant in the state court of Connecticut since

     August 2009. On February 26,2}19judgment of strict foreclosure entered against

     Plaintiff.

13. Pursuant to Connecticut Practice Book 61-11a, proceedings to enforce or carry out a

     judgment including a judgment of strict foreclosure are supposed to be automatically

     stayed until the time to file an appeal has expired.

14. However, pursuant    to Connecticut Practice Book 61-11(d), Termination Of Stay, the

     automatic stay from a judgment may be sought in accordance with subsection S 61-



                                               4
           Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 5 of 35



   1   1 (e); and if the judge who tried the case is of the opinion that (1) an extension to

   appeal is sought, or the appeal is filed, only for delay or (2) the due administration of

   justice so requires, the judge may at any time, upon motion or sua sponte, order that

   the stay be terminated after holding a hearing on the matter.

15. Under Practice Book 61-11e,     there are two ways in which a party can file motions to

   terminate the automatic stay. The first way is to file the motion to terminate stay

   prospectively, meaning before judgment is entered, but the motion will be decided at

   the time judgment is rendered. And the second way is after an appeal is filed. ln the

   subject foreclosure case, the foreclosing entity filed a motion to terminate the

   automatic stay from judgment of strict foreclosure prospectively.

16.The prospective termination of stay, which was the method used in the subject

   foreclosure case, is not being interpreted by the Defendants as limited to the single

   judgment of strict foreclosure originally appealed from by the Plaintiff, but is being

   interpreted as applicable prospectively to terminate all possible future stays that

   could arise in the foreclosure action.

17. As a result, though there were subsequent appealable issues which arose in the

   foreclosure case after the initialjudgment of strict foreclosure, Plaintiff have been

   deprived of the right to have a subsequent appellate stay in place regarding these

   subsequent issues.

18.This result is an unjustified or erroneous deprivation of Plaintiffs right to an appeal

   and to a future appeal and means one of two things: (1) either Practice Book 61-

   1   1(e) is unconstitutional and violates the Due Process Clause of the 14th

   Amendment to the US Constitution because it grants authority to the state court to



                                                5
           Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 6 of 35



   prospectively terminate all of Plaintiff's rights to a future appellate stay from a single

   judgment, without further notice, hearing or safeguards to any future appealable

   issue that may arise or; (2) the interpretation by the state court Defendants that the

   state court has authority to prospectively terminate all of Plaintiff's future appellate

   stay from the ruling on a single matter or judgment without any safeguards in place

   to a future appellate issue that may arise violates the Due Process Clause under the

   14th   Amendment to the Constitution of the United States. Both of these possible

   outcomes are challenged by this lawsuit.

19. Connected    to and inseparable from the issue of Plaintiff losing the right to an

   automatic stay for all future appeals and sought to be redressed by this lawsuit is the

   deprivation of Plaintiffs federal rights to a fair trial and to a fair appellate review

   through the arbitrary exercise of judicial power and unconstitutional means where

   the Superior Court Defendants deprived Plaintiff: (1) of the right to a scheduled

   foreclosure trial, (2) the right to subpoena witnesses at the scheduled foreclosure

   which was arbitrarily taken away from Plaintiff by the presiding judge Defendant

   Barbara Bellis, (3) the right to have those witnesses subpoenaed at the rescheduled

   trialwhich was changed to a Short Calendar hearing and (4) the right to have notice

   and a meaningful opportunity to be heard regarding outstanding motions that had a

   bearing on Plaintiffs ability to respond to judgment of strict foreclosure, motion to

   terminate appellate stay and motion for equitable relief.

20. The presiding judge Defendant Barbara Bellis, directly participated in and/or created

   a custom under which unconstitutional practices occurred or continued where she

   controlled the assignment of civil cases to herself or to other judges including the



                                               6
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 7 of 35



   other two Superior Court Defendants judges Jennings and Truglia and Defendant

   Bellis conspired with or othenrvise directed Defendant Jennings and Truglia to

   deprive Plaintiff of her constitutional rights to a fair hearing and a fair appellate

   review in order to unjustifiably or erroneously deprive Plaintiff of her private property

   interest.

21.|n the foreclosure case Defendant Bellis violated Defendant's right to due process,

   both substantive and procedural as well as violated the equal protection clause and

   Plaintiff's civil rights. Defendant Bellis had sua sponte ruled that the foreclosure

   case should be on docket management and not the Short Calendar. Once the case

   came under docket management, this meant that all motions filed and every

   procedure involved in the case would be overseen by Defendant Bellis and would no

   longer be decided through the Short Calendar process.

22. However, Defendant Bellis who had racial animus towards Plaintiff and wrongfully

   yelled at Plaintiff for "rolling her eyes" and even threatened to jail Plaintiff if Plaintiff

   filed motions she did not like in defense of the foreclosure action, conspired with or

   othenruise gave directive to her subordinate judges, Jennings and Truglia to rule

   against Plaintiff manipulated the type of foreclosure procedure from a trial to a

   hearing and manipulated the timing of the rulings on outstanding motions where

   Defendant Jennings issue rulings on the outstanding motions on the eve of the a

   strict foreclosure hearing, to deprive Plaintiff of the right to sufficiently determine how

   the rulings affected Plaintiff's property interest and to deprive Plaintiff of the

   necessary steps Plaintiff needed to take to prevent the deprivation of Plaintiff's

   property interest. These actions by the Superior Court Defendants prejudiced



                                                7
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 8 of 35



   Plaintiff's ability to defend against the rulings of Defendant Jennings and Truglia, and

   contribute to the ongoing deprivation of Plaintiffs rights to due process and equal

   protection under the law.

23. On January 30, 2018, Defendant Bellis had set a date for a foreclosure trial before

   Defendant Bellis on February 28, 2018. However, at a February 15, 2018 status

   conference set to address inter alia an outstanding pending motion to substitute filed

   by the foreclosing entity raising a standing issue to have itself substituted and a

   motion to dismiss filed by Plaintiff in response to the standing issue by the

   foreclosing entity, Defendant Bellis although trialwas scheduled thirteen (13) days

   away from the February 15,2018 status conference, did not rule on the motions as

   the parties thought she was going to do and were prepared to argue but instead,

   reassigned the motions to substitute and to dismiss to Defendant Jennings after

   Defendant Bellis had already taken the motions off the short calendar before

   Defendant Jennings to be presented before herself at the February 15,2018

   hearing.

24.On February 15,2018, Defendant Bellis was to hear arguments on the motion to

   dismiss which carried oral argument as a right and there was a request to also argue

   the motion to substitute. However, Defendant Bellis after looking at the case and

   realizing that Plaintiff had filed to subpoena witnesses for the February 28,2018 trial,

   in the event the motions to substitute and the motion to dismiss were ruled in favor

   of the foreclosing entity, violated Plaintiffs right to equal protection under the law and

   violated Plaintiff's substantive and procedural rights to due process by rescheduling

   the set foreclosure trial on February 28,2019 as a motion for strict foreclosure



                                              8
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 9 of 35



   hearing to be heard as a write in matter on the February 26,2018, foreclosure short

   calendar, two days earlier than the previously scheduled trial and which she forbade

   under the Docket Management Program, in order to prevent Plaintiff from being able

   to call witnesses at trial.

25. Moreover, even though Defendant Bellis was no longer going to be the judge

   deciding the motion to substitute, she violated Plaintiffs right to due process when

   she deprived Plaintiff of the right to request for oral argument on the motion to

   substitute where she arbitrarily denied the request for oral argument where

   according to the rules of Practice the request to argue a non-arguable matter can

   only be ruled on by the judge ruling on the matter.

26. Furthermore, Defendant Bellis deprived Defendant of oral argument as a right on the

   motion to dismiss, even though Plaintiff was clear that Plaintiff will not be waiving

   that right and even though Defendant Bellis assigned the motion to dismiss to

   Defendant Jennings Additionally, at the February 15,2018 hearing, Defendant

   Bellis ordered Plaintiff to respond to the foreclosing entity's motions for equitable

   relief, motion for judgment of strict foreclosure and object to Plaintiffs motion to

   terminate stay, which could have only be done in a meaningfulway in accordance

   with due process, after the ruling on the motion to substitute and the motion to

   dismiss were decided, as the issues to be decided involved the court's authority to

   hear the case and there was a question of who the foreclosing entity would be.

27.Furthermore, when Plaintiff inquired about the subpoenas, Defendant Bellis stated

   that the subpoenas would be ruled on in a timely manner to give Plaintiff adequate

   time to have them issued to the changed Short Calendar date of February 26,2018,



                                             9
            Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 10 of 35



   instead of the February 28, 2016 deadline they were requested for when originally

   filed.

28.|n further violation of Defendant's rights to due process, procedural and/or

   substantive and equal protection under the law, Barbara Bellis directly participated in

   and/or was grossly negligent in managing Defendant Jennings and Truglia and/or

   exhibited gross negligence and/or deliberate indifference to the constitutional rights

   of Plaintiff by having actual or constructive notice of the fact that Defendant Jennings

   on the eve of the Monday February 26,2018 deadline on Thursday, February 22

   had still not ruled on the motions to substitute and to dismiss although she had

   ordered that Plaintiff object to the motion for strict foreclosure, for equitable relief and

   the motion to terminate appellate stay before the February 26,2018 deadline and

   that Plaintiff had filed for a subpoena which Defendant Bellis stated would be ruled

   on in time for the February 26,2018 hearing and that it was going to be too late for

   the Plaintiff to object to these motions in a meaningful manner because Plaintiff had

   no notice of who the Plaintiff was going to be because the ruling on the motion to

   substitute was not yet decided and Plaintiff had no notice of whether the court had

   subject matter jurisdiction based on the ruling on the motion to dismiss and there

   was only one day left to file objections before the Monday February 26,2018

   hearing; and that there was no ruling on the application for subpoenas which should

   have been issued in a timely manner before the Monday February 26,2018 hearing

   but she failed to act on the Motion For Continuance in order to prevent these

   unconstitutional deprivations, violations, practices or occurrence.




                                              10
              Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 11 of 35



29. ln fact, although Plaintiff filed a Motion For Continuance through the caseflow in

         accordance with Defendant Bellis' Docket Management Process and not through the

         Clerks office to be placed on the Short Calendar, which was presented to Defendant

         Bellis, Defendant Bellis did not rule on the motion which directly caused the

         deprivation and violation of Plaintiff's constitutional rights to due process and equal

         protection, which judge Bellis could have directly prevented had she only ruled on

         the motion for continuance.

30. Defendant Bellis' refusal and failure to act on the Motion For Continuance and her

         previous order that Plaintiff object to the aforementioned motions before the Monday

         February strict foreclosure hearing, forced Plaintiff through the coercive authority of

         the state judiciary to object to motion for strict foreclosure, motion to terminate the

         automatic stay and motion for equitable relief without Plaintiff having notice of

         whether the Superior Court had subject matter jurisdiction as raised by both parties

         in two different motions (to substitute and to dismiss) and without knowing who the

         foreclosing entity was going to be because the motion to substitute was not yet ruled

         on

31   .   Therefore, in filing a written objection to the aforementioned motions Plaintiff was

         deprived of a meaningful opportunity to be heard because Plaintiff had no

         knowledge of what the real issues were or what they would be once the court ruled

         on the motion to dismiss and motion to substitute. Further, Defendants Jennings

         and Bellis purposefully, intentionally and intentionally deprived Plaintiff of the right to

         have witnesses because the subpoenas were never issued in a timely manner so

         Plaintiff could have them served upon the witnesses.



                                                    11
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 12 of 35




32. Plaintiff was not aware at the time but apparently Defendant Bellis also gave

   Defendant Jennings the subpoenas to rule         on. Here again Plaintiff was denied
   equal protection under the law and denied substantive and/or procedural due

   process because the rulings on the motion to substitute and the motion to dismiss

   were not issued until late Friday February 23,2018 near the close of the court at or

   around the same time Plaintiff was already at the court filing the forced objections.

   This is certainly not the way others in foreclosure cases are treated by judge Bellis

   and Jennings.

33. Moreover, as proof of the deliberate act to deny Plaintiff of Plaintiff's constitutional

   rights to due process, the ruling granting the subpoenas were not posted until after

   the February 26,2018 hearing of the strict foreclosure on the short calendar. As a

   result, Plaintiff was unconstitutionally deprived of the right to have witnesses at the

   Short Calendar hearing in violation of substantive and/or procedural due process

   and was denied equal protection under the laws in relation to others who request

   subpoenas for a pending matter.

34. Moreover, in denying Plaintiffs motion to open judgment which was based on the

   fact that though Defendant Jennings' late issued ruling on the motion to substitute

   denied the motion to substitute, Defendant Jennings ruled alternatively that the

   foreclosure action could be maintained in the name of the foreclosing entity, and that

   this ruling caused the standing defects in the pleadings to remain because the ruling

   to maintain the action in the name of the foreclosing entity did not relate back to

   correct the standing defect of the foreclosing entity that commenced the action and




                                               12
           Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 13 of 35




      that as a result, the Superior court lacked subject matter jurisdiction; Defendant

      Jennings denied the motion to open judgment ruling in relevant part:

      "The Motion to Open Judgment and Extend Law Day is also denied as offensive to
      the doctrine of finality of judgments. A final Judgment of Strict Foreclosure entered in
      this case on February 26,2018, The Supreme Court has held that"[o]nce a
      judgement [is]rendered it is to be considered final and it should be left undisturbed
      by post-trial motions except for good and compelling reasons. . . . Otherwise, there
       might never be an end to litigation... ... she failed to raise fhe rssue of the joint
       affidavit before Judge Truglia at the judgment hearing on February 26, 2018."

35.   This is proof that the conduct of Defendant Jennings, Truglia and Bellis where they

      directly and intentionally manipulated the scheduling and timing of the ruling on the

      motion to substitute and the motion to dismiss, and in denying the motion for

      continuance and moving forward with the strict foreclosure hearing, deprived Plaintiff

      of the due process which affected the outcome of the litigation where Plaintiff was

      not given notice and a meaningful opportunity to be heard and was not given notice

      and a meaningful opportunity to properly and fully object to judgment of strict

      foreclosure in a meaningful manner because Plaintiff's objection was forced to be

      filed before the outstanding motions were decided, unlike others similarly situated.

36. Moreover, the appellate court paneljudges, Defendants, Bethany J. Alvord,

      Douglas S. Lavine, William H. Bright, Jr participated in the violation of Plaintiff's

      rights to due process and equal protection under the law because the appellate court

      panel failed to remedy the wrong of the termination of all of Plaintiff's future

      automatic stays after learning of the violation, or created a policy or custom under

      which the termination of Plaintiffs future stays not yet pending were terminated, or

      allowed such a practice to continue or was grossly negligent in supervising the trial

      court who terminated Plaintiffs future appellate stay and who was attempting to



                                                l3
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 14 of 35




   reset the law day and actually did reset the law days on the claim that Plaintiffs

   future appellate stays were terminated or exhibited "gross negligence" or "deliberate

   indifference" to the constitutional rights of Plaintiff by having actual or constructive

   notice of the termination of Plaintiffs future appellate stay being cut off while

   deciding the Motion For Review and/or on a Motion For Supervisory order and was

   aware of the trial court Defendant Jennings attempt to reset the law days based on a

   claim that all of Plaintiffs future appellate stays were terminated but failed to act.

37. Under Connecticut procedure once a motion to terminate appellate stay is granted a

   party's sole remedy is to file a Motion For Review with the appellate court. ln ruling

   on the Motion For Review, the Appellate Court Defendants granted the motion but

   denied the relief sought. The decision to deny the relief sought meant that although

   a motion to dismiss Plaintiff's original appeal on the grounds that the appeal was

   taken solely for delay and was frivolous, although denied by the Appellate Court

   Defendants, was not fully protected by the appellate process because the stay that

   would have been necessary to be in place to have the appeal heard was terminated.

38. Furthermore, the fact that allfuture appellate stays were terminated meant that the

   appeal was meaningless. Further, the termination of all of Plaintiff's future appellate

   stay dangerously opened the door where the trial court was free to arbitrarily make

   any ruling it so choose against Plaintiff in any manner of its own choosing erroneous

   or not because Plaintiff was no longer fully protected by the state appellate process

   and because there were no protections in place to prevent the law days from running

   and mooting the appeal. This situation is an ongoing event.




                                              I4
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 15 of 35




39. Furthermore, the Appellate Court has supervisory authority over the trial court on

   appeal and can order a stay of any ancillary proceeding in the trial court that affects

   Plaintiff's appeal. Therefore, because Plaintiff had not realized that all of Plaintiffs

   future appellate stays were terminated Plaintiff filed a motion for supervisory order to

   stay the ancillary proceeding to reset the law day while Plaintiff's amended appeal

   from the independent motion to open judgment of strict foreclosure was pending.

   However, Defendant Alvord subseguently denied Plaintiffs motion for supervisory

   order asking the appellate court under its supervisory powers to stay the trial court

   proceeding to reset the law day while the appealfrom the Motion To Open

   Judgment, which under Connecticut law is a separate judgment from the initial

   appeal from judgment of strict foreclosure, was pending.

40. Moreover, the entire Connecticut Supreme Court or an individual Jane or John Doe

   justice was/were also personally involved in the unconstitutional violation against

   Plaintiff where, said Defendant(s) failed to remedy the constitutional violations

   including that of Defendant Bellis after learning of the violation or was grossly

   negligent in managing the subordinate judges who caused the unlaMut violations of

   Plaintiffs constitutional rights and/or exhibited "gross negligence" or "deliberate

   indifference" to the constitutional rights of Plaintiff by having actual or constructive

   notice of the unconstitutional practices and failing to act. The Plaintiff made the

   Supreme Court aware of the violation of Plaintiffs constitutional right through the

   filing of Writ of Prohibition and/or Mandamus with the Connecticut Supreme Court

   informing the state Supreme Court of the constitutional violations including those of

   Defendant Bellis.



                                              15
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 16 of 35



41. However, the entire Supreme court or the John and or Jane Doe Defendant(s) of the

   state Supreme Court who were responsible to rule on the writ failed and/or refused

   to act in a timely manner before Defendant Jennings ruled on the motion to reset law

   days on September 24,2018. Thus, Defendant Jennings as noted in his ruling

   continued with the violation of Plaintiffs constitutional rights as neither the Appellate

   Court nor Supreme Court Defendants ordered that he should have done otherwise.

   The Supreme Court denied the Writ in January 2019.

42.All of the Defendants herein are/were acting under the color of state law.



   1.   1983 Claim

        a.   FIRST CAUSE OF AGTION
             violation of Procedural Due Process Aqainst Anthonv Truqlia


43. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

44.ln the state of Connecticut the trial court is only granted authority in accordance with

   Practice Book Rule 61-11e to terminate pending automatic appellate stays from a

   finaljudgment. Practice Book 61-119 states the procedure that must be followed in

   order to prevent the automatic appellate stay from arising from any further final

   judgments.

45.Therefore the termination of all of Plaintiffs future automatic stays not yet pending

   before the state court at the time the termination of stay was granted is a continuous

   and ongoing deprivation of Plaintiff's right to due process under Amendments the 5

   and 14 of United States Constitution. This violation of the Plaintiff's right to



                                             t6
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 17 of 35



   procedural due process was committed by Anthony Truglia while acting under color

   of state law as a judge.

       b. SECOND CAUSE OF ACTION
          Violation of Substantive Due Process bv Anthonv Truqlia


46. Plalntiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

47. Defendant Truglia's decision to terminate all of Plaintiff's future automatic appellate

   stay not yet pending before the court was done arbitrarily in violation of Plaintiff's

   right to substantive due process under Amendments 5 and 14 to the United States

   Constitution because Defendant Truglia terminated all of Plaintiff's future automatic

   appellate stay without any authority in violation of Practice Book 61-11e and 61-119,

   which provides the only two ways a party's right to an automatic stay from

   foreclosure can be terminated and which limits the automatic stay to be terminated

   to a pending automatic stay.

48. Further, in the foreclosure case the foreclosing entity only asked to terminate the

   pending automatic appellate stay from strict foreclosure in its motion and although

   the trial court is allowed to raise the issue of termination of a pending automatic stay

   sua sponte, Defendant Truglia never did     so. ln addition, at the hearing   held

   regarding the termination of Plaintiff's automatic stay from the order of strict

   foreclosure, there was no discussion regarding the termination of all of Plaintiff's

   future automatic stays, only a hearing regarding terminating the pending automatic

   stay from judgment of strict foreclosure. The decision to terminate all of Plaintiffs




                                              l7
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 18 of 35




   appellate stay was arbitrary and was an act done beyond the authority of Defendant

   Truglia.

49. Furthermore, even if the foreclosing entity had requested a termination of all future

   automatic stays and Plaintiff was given notice and an opportunity to be heard on the

   request, Defendant Truglia's decision is still shocking and egregious because the

   decision to terminate all of Plaintiff's future automatic appellate stay offends the

   concept of ordered liberty because it means that any future harm or error committed

   by the Superior Court against the Plaintiff in the foreclosure case is no longer

   subjected to appellate review as required under Connecticut law, which is both

   shocking to the conscience and is outrageous because by terminating all of

   Plaintiff's future appellate stays it means that Plaintiff and Plaintiff's property rights

   and interest are left to the absolute power and absolute discretion of the trial court

   which the trial court arbitrarily usurped to itself.

50. As a result, the trial court is now free to do absolutely whatsoever it wants to do to

   Plaintiff or to absolutely make any adverse order it wants to against Plaintiff's

   property rights and interest knowing that the trial court's actions will never be

   reviewed regardless of the conduct because even if Plaintiff appeals, because the

   automatic stay is terminated, the law days would run in the foreclosure action and

   title would then pass to the foreclosure entity before an appeal could become final

   and the appeal would therefore become moot and be dismissed. That the Plaintiff

   should be deprived and disposed of Plaintiff's property interest in such an

   unjustifiable or erroneous manner is not only outrageous and shocking to the

   conscience but is also repugnant to the concept of liberty and justice in this country.



                                               18
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 19 of 35



51.|n fact, this is what occurred in the foreclosure case where after Plaintiff timely filed a

   motion to open judgment of strict foreclosure, within the appellate period of the

   judgment of strict foreclosure and which is a separate judgment under Connecticut

   law, the trial court denied the motion by erroneously applying the doctrine of the

   finality of judgment, essentially stating that the motion was untimely filed after the

   four months' limitation under CGS 52-212a, time to open a judgment (which is not

   even applicable to judgment of strict foreclosure) and thus subjected to the finality of

   judgments.

52. However, because all of Plaintiff's future automatic appellate stays are terminated

   without recourse or any safeguards to redress a bona fide reason to appeal in the

   future, which is ongoing, Plaintiff will never have a fully protected appeal which

   guarantees the completion of the appeal of this erroneous order, which is not only

   outrageous and shocking to the conscience but is also repugnant to the concept of

   liberty and justice in this country.

       c.   THIRD CAUSE OF ACTION
            Violation of Procedural Due Process Aqainst Alfred,Jenninqs

53. Plaintiff repeat and allege each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

54. The resetting of law days by Defendant Jennings during Plaintiff's pending appeal of

   his decision to deny Plaintiffs Motion To Open is an ongoing deprivation of Plaintiff's

   right to procedural due process under the Constitution of the United States

   Amendments 5 and 14, because Practice Book S 61-11 is clear that unless the judge

   who tired the matter is unavailable, only the judge who tried the matter being

   appealed can terminate the automatic stay arising from that matter.

                                              l9
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 20 of 35



55. Here, the matter being appealed was the motion to open judgment and extend law

   days which is a separate independent judgment from the initial appeal of judgment

   of strict foreclosure and the judge who tried the matter was Defendant Jennings.

   Defendant Jennings never terminated the automatic stay that arose from his

   decision denying Plaintiff's Motion To Open Judgment.

      56.     Rather than terminate the automatic stay through the procedures set forth

   in Practice Book 61-11e, Defendant Jennings acting under color of state law violated

   Plaintiffs right to due process under the   5th   and l4thAmendments to the United

   States Constitution and reentered law days without terminating the automatic stay

   on a claim that Defendant Truglia who did not try or preside over the Motion To

   Open Judgment and Extend Law Days had already terminated Plaintiff's right to an

   automatic stay from all future matters.

       d. FOURTH CAUSE OF ACTION
          Violation of Substantive Due Process bv Alfred Jenninos


57. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length

58. Judge Jennings' decision to reenter law days without going through the termination

   of stay process mandated by Practice Book 61-11e and 61-119 which provides the

   only two ways a parties right to an automatic stay from foreclosure can be

   terminated and which limits the automatic stay to be terminated to a pending

   automatic stay, is an ongoing violation of Plaintiff's federal rights which was done

   arbitrarily and without any authority in violation of the 5th and 14th Amendments to

   the United States Constitution.


                                               20
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 21 of 35




59. Furthermore, this act is egregious and outrageous because Defendant Jennings

   reentry of the laws days without going through the proper procedure to terminate

   Plaintiff's automatic appellate stay, where he was the judge that tried the matter,

   arbitrarily deprived Defendant of the right to have an automatic appellate stay after

   his ruling on Plaintiff's Motion To Open Judgment and Extend Law Days which

   means that the laws days will run and Plaintiff will arbitrarily lose title to property

   without Defendant Jennings' ruling on the Motion To Open ever being reviewed

   because the running of the law days would moot and terminate Plaintiff's entire

   appeal.

60.That Defendant Jennings can order Plaintiff's property to be taken without the

   possibility of his order denying Defendant's Motion To Open being reviewed by a

   motion for review or an appeal as required under the laws and rules of Connecticut,

   a judicialforeclosure state, is shocking and outrageous.




      e.   FIFTH CAUSE OF ACTION
           Violation of Equal Protection Clause bv iudqe Barbara Bellis


61. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length

62. Defendant Bellis' decisions to move the scheduled trial on February 28,2018 to a

   strict foreclosure hearing on February 26,2018 after she had already decided that

   no further motion in the foreclosure case was to be heard on the Short Calendar

   hearing was done purposefully with the intent to inhibit or punish the exercise of



                                              2l
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 22 of 35



  Plaintiff's right to due process procedural and/or substantive under the     5th   and   14th

  Amendments to the Constitution, was done in bad faith to cause injury to the Plaintiff

  and was also done on account of Plaintiff's race and religion because the

  foreclosure trial was rescheduled as a strict foreclosure Short Calendar hearing in

  order to prevent Plaintiff from obtaining subpoenas Plaintiff had applied for to compel

  witnesses to testify in aid of Plaintiff's defense at the scheduled February 28,2018

  foreclosure trial and to maliciously prejudice Plaintiff's attempt to defend the

  foreclosure.

63.   ln this regard, Defendant Bellis intentionally and purposefully treated Plaintiff

  differently from others similarly situated that appear before her for pretrial status

  conferences and Defendant Bellis had no rational basis for the difference in

  treatment where she rescheduled the trial to a strict foreclosure Short Calendar

  hearing, especially where as here the time difference between the foreclosure trial

  scheduled for February 28,2018 and the Short Calendar strict foreclosure hearing

  on February 26,2018 a mere two days and where she knew Plaintiff had already

  filed for subpoenas. Therefore, the act of rescheduling the foreclosure trialto a

  Short Calendar hearing in order to prevent Plaintiff from being able to subpoena

  witnesses for trial was a violation of the Equal Protection Clause under the        14th

  Amendment to the US Consitution. This action by judge Bellis is an ongoing

  deprivation of Plaintiff's federal rights until and unless the issue is reviewed on

  appeal.


        f.   SIXTH CAUSE OF ACTION
             Violation of Procedural Due Process bv iudge Bellis


                                              22
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 23 of 35



64. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

65.The Plaintiff in the state foreclosure action has a property interest that the

   foreclosing entity is seeking to foreclose. Defendant Bellis acting under color of law

   as a presiding judge in the Bridgeport Connecticut Courthouse personally caused

   Plaintiff to be deprived of Plaintiff's property interest without a constitutionally

   adequate process, which was tainted with fundamental procedural irregularity

   because of the way she purposefully and intentionally manipulated and rescheduled

   outstanding motions that needed to be ruled on and the way she rescheduled the set

   trial to an earlier date and condensed the times for rulings to be made on

   outstanding motions and applications for subpoenas in relation to the time Plaintiff

   was expected to aftend the Short Calendar hearing and that Plaintiff was expected

   to object to outstanding motions.

66. Further Defendant Bellis deprived Defendant of the right to have a hearing on the

   Motion To Substitute and deprived Plaintiff of oral argument as a right on Plaintiff's

   Motion To Dismiss.

67. Moreover, Defendant Bellis was made aware through a motion for continuance filed

   on Thursday February 22,2018 that the subpoenas were still not issued, that

   Defendant Jennings to whom she had assigned both the motion to dismiss and the

   motion to substitute, which needed to be ruled on before Plaintiff could properly

   object to motion for strict foreclosure and other outstanding motions , still had not

   made any ruling four days before the strict foreclosure hearing newly set for Monday

   February 26,2018, with Saturday and Sunday accounting for two of the four days.



                                              23
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 24 of 35



68. However, judge Bellis failed to act on the motion for continuance and allowed the

   strict foreclosure hearing to go forward which forced Plaintiff to object to both the

   motion for judgment of strict foreclosure and the motion to terminate Plaintiff's

   appellate stay without a meaningful opportunity to be heard on the objection

   because Plaintiff was forced to write the objections without any notice of the rulings

   on the motion to dismiss and the motion to substitute and had no knowledge of

   whether the court had subject matter jurisdiction, who the Plaintiff was going to be if

   the motion to substitute was granted and had no knowledge of what substantive

   issues would arise, if any, upon the ruling of the two aforementioned outstanding

   motions.

69. Furthermore, Plaintiff was forced to participate in the strict foreclosure hearing

   without any witness testimony as the subpoenas were never issued or made

   available until after judgment of strict foreclosure had already entered. As it turns

   out Defendant Jennings denied the motion to substitute but ruled alternatively that

   the action could be maintained by an assignee whose assignment was executed

   during a bankruptcy stay.

70. However, Plaintiff had no notice of any of these facts at the time the written objection

   was filed and had no meaningful opportunity to be heard at the Short Calendar

   hearing because of the inadequacy of the procedure employed by judge Bellis which

   caused Plaintiffs objection to be filed before these rulings.

71.|n fact, in denying Defendant's motion to open which was based on Defendant

   Jennings' ruling on Plaintiffs motion to substitute, Defendant Jennings noted that

   Plaintiff failed to raise the issue of the defect that was caused in the pleadings by his



                                             24
           Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 25 of 35




   decision to allow the action to be maintained, before judgment was granted.

   However, Plaintiff had no adequate notice and meaningful opportunity to be heard

   because Defendant Jennings' order was made after Plaintiff had already objected.

   This action by judge Bellis is an ongoing deprivation of Plaintiffs federal rights until

   and unless the issue is reviewed on appeal.

       g    SEVENTH CAUSE OF ACTION
            Violation of Substantive Due Process bv iudqe Bellis

72. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

73.The Plaintiff in the state foreclosure action has a property interest in having a fair

   trial. Defendant Bellis acting under color of law as the presiding judge personally

   caused Plaintiff to be deprived   of that property   interest without a constitutionally

   adequate process, which was tainted with fundamental procedural irregularity

   because of the way Defendant Bellis purposefully and intentionally manipulated and

   rescheduled outstanding motions that needed to be ruled on and the way Defendant

   Bellis rescheduled the set trialto an earlier date and condensed the times for rulings

   to be made on outstanding motions and applications for subpoenas in relation to the

   time Plaintiff was expected to attend the Short Calendar hearing and object to the

   motion for judgment of strict foreclosure.

74. Moreover, under the rules of practice Plaintiff have the right to subpoena witnesses

   for trial. Therefore, in anticipation of the set February 28,2018 foreclosure trial

   Plaintiff filed three applications to subpoena witnesses. However, judge Bellis

   purposefully deprived Plaintiff of the right to call witnesses to trial by rescheduling




                                              25
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 26 of 35




   the foreclosure trial set for February 28, 2006 as a Short Calendar hearing two days

   earlier on February 26,2018.

75.These intentional conducts by judge Bellis were egregious, outrageous and shocking

   to the conscience because the conducts prejudiced Plaintiff's ability to properly

   defend the foreclosure and deprived Plaintiff of the right to have witnesses present in

   a timely fashion in aid of Plaintiff's defense at the Short Calendar hearing. With the

   foreclosure trial scheduled two days prior to the rescheduled Short Calendar Hearing

   and with subpoenas already filed for, along with outstanding motions that needed to

   be ruled on, there was no rational basis for judge Bellis decisions.

76. Further, the two subpoenas that were issued, were issued before the February 28,

   2018 date originally set for trial which would have made the witnesses available for

   trial. ln addition, although the order granting the subpoenas was made on Friday

   February 23,2018, the order was purposefully not issued until after judgment of

   strict foreclosure was already entered at the Short Calendar hearing on Februa ry 26,

   2018, which is also outrageous and shocking to the conscience. This action by judge

   Bellis is an ongoing deprivation of Plaintiff's federal rights until and unless the issue

   is reviewed on appeal.


       h.   EIGHTH CAUSE OF ACTION
            Gonspiracy To lnterfere With Givil Rishts Obstruction Of Justice (1985)
            bv Defendants Bellis. Jenninqs and Truqlia


77. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length




                                             26
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 27 of 35




78.The act of depriving Plaintiff of due process to respond to any ruling on outstanding

   motions, depriving Plaintiff of the right to witnesses, deprivation of a foreclosure trial

   and depriving of Plaintiff's right to future automatic stays on appealwas a conspiracy

   between Defendants Bellis, Jennings and Truglia done for the purpose of depriving

   Plaintiff based on Plaintiffs race and religion of the right to a fair trial which was a

   violation of the equal protection of the laws or of equal privileges and immunities

   under the laws.

79.All three of the Superior Court Defendants were aware before the Short Calendar

   hearing there were outstanding motions not yet ruled on in a timely manner to give

   Plaintiff notice and a meaningful opportunity to be heard at judgment for strict

   foreclosure.

80. All three Superior Court Defendant were aware that Plaintiff had a trial date

   originally set for February 28,2018 and all three Defendants were aware that

   Plaintiff had issued subpoenas for witnesses for the trial. Furthermore, all three

   Defendant judges were that the trial date of February 28,2018 was rescheduled to a

   February 26,2018, Short Calendar write on. And all three Defendants were aware

   that if the subpoenas were not issued before the Short Calendar hearing Plaintiff

   would not have been able to have witnesses appear at the foreclosure hearing.

81. Despite awareness of the foregoing because the three Superior Court Defendants

   were in conspiracy to intedere with Plaintiff's civil rights and objecting justice, the

   Defendants acted in furtherance of the conspiracy where the foreclosure trial was

   changed to a Short Calendar write on, outstanding judicial decisions on the motions

   to dismiss and substitute were delayed to ensure that Plaintiff would not be able to



                                              27
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 28 of 35




   act, prepare or respond to any decisions made on these motions before the

   rescheduled Short Calendar hearing, and the issuance of the subpoenas were

   delayed until after the rescheduled strict foreclosure Short Calendar hearing was

   held. Furthermore, there was a delay and eventual denying of Plaintiff's Motion For

   Continuance due to the fact that the rulings and the subpoenas had been delayed

   too close to the Short Calendar which deprived Defendant of notice of the rulings

   and a meaningful opportunity to be heard and deprived Plaintiff of the right to call

   witnesses. And to cover up their conspiracy coconspirator Truglia terminated all of

   Plaintiff's future appellate stay to deny Plaintiff any review of the actions by the co-

   conspirators.

82. As a result of these acts by the coconspirators, Plaintiff was deprived of the right to

   a fair hearing by having witnesses at the Strict Foreclosure Short Calendar Hearing,

   was deprived of a foreclosure trial and was deprived of the right to be fully protected

   by the Connecticut appellate process on any future automatic appellate stay which

   are ongoing violations of Plaintiff's federal rights, where although Plaintiff has timely

   filed an appeal and briefed the matter, Plaintiff being deprived of the right to an

   automatic stay faces the resetting of the law days on Monday March 11,2019, which

   means that there is a certainty that Plaintiff will suffer a future injury of losing the

   underlying property to the foreclosing entity based on a deprivation of Plaintiff's

   federal rights.


       i.   NINTH CAUSE OF ACTION
            Violation of Substantive and Procedural Due Process bv the appellate
            cout"t panel iudqes. Bethanv J. Alvord. Pouqlas s. Lavine. william H.
            Briqht. Jr


                                              28
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 29 of 35



83. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

84.The appellate court paneljudges, Bethany J. Alvord, Douglas S. Lavine, William H.

   Bright, Jr collectively and/or individually participated in the violation of Plaintiff's

   rights to equal protection under the law and to due process both substantive and

   procedural because the appellate court paneljudges (1) failed to remedy the wrongs

   after learning that Plaintiff's rights were violated by the Superior court Defendants

   and after learning that Defendant Truglia had terminated all of Plaintiff's future

   appellate stay and that the foreclosing entity was seeking to rest law days which

   would have led to an unjustified or erroneous deprivation of Plaintiff's property

   and/or (2) created a policy or custom under which the termination of Plaintiffs future

   stay not yet pending was acceptable, or allowed such a practice to continue and/or

   (3) was grossly negligent in supervising the trial court who terminated Plaintiff's

   future automatic stays and reset law days and/or (4) exhibited "gross negligence" or

   "deliberate indifference" to the constitutional rights of Plaintiff by having actual or

   constructive notice of the termination of Plaintiff's future automatic stays and

   approved this unconstitutional conduct. By refusing to prevent and approving the

   arbitrary deprivation of Plaintiff's right to a future appellate stay to remain the

   Appellate Court Defendants have engaged in an ongoing act of deprivation and

   violation of Plaintiff's federal rights.

       i.   TENTH CAUSE OF ACTION
            Violation of Substantive and Procedural Due Process bv the Supreme
            Court Justices as John and/or Jane Doe




                                               29
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 30 of 35




85. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

86. Moreover, the Supreme Court justices collectively or individually     as Jane or John
   Doe(s) justice are also personally involved in the unconstitutional violation against

   Plaintiff where, they participated in the violation of Plaintiff's rights to equal protection

   under the law and Plaintiffs right to due process both substantive and procedural

   because the justice(s), (1) failed to remedy the wrongs after learning that Plaintiff's

   federal rights were violated by the Superior Court Defendants and after learning that

   the Defendant Truglia had terminated all of Plaintiff's appellate stay and that the

   foreclosing entity was seeking to rest law days which would have led to an

   unjustified or erroneous deprivation of Plaintiff's property and that the appellate court

   had uphold the termination of all of Plaintiff's future appellate stays and/or (2)

   created a policy or custom under which the termination of Plaintiff's future stay not

   yet pending was acceptable, or allowed such a practice to continue and/or (3) was

   grossly negligent in supervising the trial court who terminated Plaintiffs future

   automatic stays and the appellate court Defendants who approved the trial court's

   decision to terminate all of Plaintiffs future appellate stay and/or (4) exhibited "gross

   negligence" or "deliberate indifference" to the constitutional rights of Plaintiff by

   having actual or constructive notice of the termination of Plaintiff's future automatic

   stays and approved this unconstitutional conduct when the Supreme Court

   Defendant(s) denied Plaintiff's application for a writ of Prohibition and/or Mandamus.




                                              30
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 31 of 35




87.By neglecting to prevent the arbitrary deprivation of Plaintiff's right to a future

   appellate stay to remain the Supreme Court Defendants have engaged in an

   ongoing act of deprivation and violation of Plaintiff's federal rights.



       K. ELEVENTH CAUSE         OF ACTION
          Violation of Eo     Protection Under the Laws bv                       Alvord.
          Lavine. Briqht. Jr. Truqlia and Jenninqs


88. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.

89. Defendants Alvord, Lavine, Bright, Jr, Truglia and Jennings violated the Equal

   Protection Clause under the US Constitution in this action when they terminated all

   of Plaintiff's right to a future appeal where Plaintiff has never had a previous appeal

   heard on the merits of the action.

90.Although, there is no authority granting the state court the right to terminate future

   appellate stays, in cases where future stays are terminated the litigants in those

   cases had already had previous appeals and in some cases numerous appeals on

   the merits. Therefore, the termination of Plaintiff's future appeal where Plaintiff has

   never had an appeal decided or filed on the merits of the case is a violation of the

   Equal Protection Clause under the     14th   Amendment of the Constitution of the United

   States because Plaintiff was treated differently from others similarly situated who did

   not have multiple appeals filed on the merits of a foreclosure case and the act of

   terminating all of Plaintiffs future appellate stay was done with intent to inhibit or

   punish Plaintiff's exercise of due process under the appellate procedures of the state




                                                31
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 32 of 35




   of Connecticut and was done with the malicious or bad faith intent to injury Plaintiff in

   obtaining a review.

91. Furthermore, the act of treating Plaintiff differently from other similarly situated is

   ongoing because Defendant Jennings has already reset the law days once and the

   law days are scheduled to be reset once again o Monday March 11,2019.

   Additionally, the appellate court Defendants continue to treat Plaintiff differently

   where, each and every motion filed to obtain the record on review like asking the trial

   court to submit a final ruling under Practice Book 64-1(b) were all denied on Motion

   For Review and though other parties are granted multiple extensions of time to file

   an appellate brief, Plaintiff was only given one single final extension.

92. Moreover, although Plaintiff removed the foreclosure case to federal court, the

   appellate court Defendants have ruled that Plaintiff must reply to the foreclosing

   entity's Appellee Brief that was intentionally filed after the case was removed to

   federal court and during the time period where it was not yet officially remanded

    back to state court. Therefore, the ongoing deprivation and violation of Plaintiffs

   equal protection rights under the US Constitution is fluid and ongoing.



       I.   TWELFTH CAUSE OF ACTION
            NEGLECT TO        ENT ({986} Defendants Alvord-        . Briqht. and
            John and Jane Doe Defendants of the Connecticut Supreme Court

93. Plaintiff repeats and alleges each and every allegation set forth in the above

    paragraphs with the same force and effect as if completely set forth herein at length.

94.The Supreme and the Appellate Courts Defendants had actual knowledge of the

    conspiracy under 1985 by Defendants Bellis, Truglia and Jennings as detailed



                                               32
        Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 33 of 35




   above. The Defendants had the power to prevent or the power to aid in preventing

   the conspiracy by either issuing the requested writs, by allowing Plaintiff to obtain an

   appellate review of the conduct of the coconspirators, with an appeal fully protected

   by an appellate stay or to make any other rulings that the Supreme court Defendants

   found equitable just and fair. However, the Defendants neglected or refused to

   prevent the 1985 conspiracy and denied the writ. Furthermore, the wrongful acts

   committed by the coconspirators including the act to deprive Plaintiff of the statutory

   right of an appellate review of their conduct are ongoing.

                              RELIEF SOUGHT COUNTS I.{2

Wherefore, there being no declaratory judgment available and no adequate remedy

available at law Plaintiff seeks the following equitable relief:

 (1) Preliminary injunction barring the state court action from moving forward or any

    judgment therefrom taking effect until after this case is decided.

 (2) Reinstatement of Plaintiffs future automatic appellate stays

 (3) Reinstatement of Plaintiffs oral argument on Motion To Dismiss

 (4) Reinstatement of the right to have the judge hearing the motion to substitute decide

     whether that judge will allow oral argument

 (5) Reinstatement of Plaintiff's Foreclosure Trial

 (6) Reinstatement of Plaintiff's Right to CallWitnesses for Foreclosure trial.

 (7) Such other and further relief as this court may deem just and proper.

       m. THIRTEENTH GAUSE OF ACTION
          Declaration That Practice Book 61-11e is unconstitutional

95. Plaintiff repeats and alleges each and every allegation set forth in the above

   paragraphs with the same force and effect as if completely set forth herein at length.


                                               5J
                                               ^4
          Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 34 of 35




96.Connecticut Practice Book Section 61-11e is being interpreted by the State Court

    Judicial Defendants as granting the Superior Court the authority to prospectively

    terminate all future automatic appellate stays in civil cases from a single judgment or

    ruling as done in the subject foreclosure case.

97. However, to the extent   S 61-11e grants the state court     the authority to terminate all

    of Plaintiffs future appellate stay prospectively from a single judgment, g 61-11e is

    unconstitutional because there are no procedural safeguards under S 61-11e to

    address appealable good faith issues that may arise in the future in connection with

    the foreclosure case as is the case in the subject foreclosure case, where though

    Plaintiff filed a motion to open judgment, the denial of which under Connecticut law

    is a separate judgment from the originaljudgment of strict foreclosure and from

    which should have arisen a separate appellate stay under Practice Book $ 61-11a, it

    was ruled in the subject foreclosure case that that no automatic appellate stay arose

    under S 61-11a from the denial of Plaintiff's motion to open judgment because all of

    Plaintiff's future appellate stays were already terminated at the time the motion for

    termination of stay was granted from the single judgment of strict foreclosure. This

    being the case, Plaintiff challenges Practice Book S 61-11e as unconstitutional

    because it deprives Plaintiff of the right to due process.

                               RELIEF SOUGHT COUNT 13

Wherefore there being no adequate remedy at law Plaintiff seeks the following equitable

relief:




                                              34
         Case 3:19-cv-00336-KAD Document 1 Filed 03/07/19 Page 35 of 35




 (1) Declaratory judgment that Practice Book 61-11e is unconstitutional to the extent

     that it grants the state court of Connecticut the authority to terminate prospectively

     all of Plaintiff's future automatic appellate stay from a single finaljudgment.

 (2) Injunction against Practice Book 61-11e being applied prospectively to all future

     automatic appellate stays.

 (3) Reinstatement of Plaintiff's future automatic appellate stays.

 (4) such other and further relief as this court may deem just and proper.

                                     cLAtMS BESERVED

Plaintiff reserves all claims against non-parties that are not designated as Defendants in

this action and reserves the right to join all Jane and John Does of the Connecticut

Supreme Court who participated in the decision on Plaintiffs Writ of Prohibition and/or

Mandamus, allowing the Plaintiff to discover all relevant facts and claims against non-

parties and John and Jane Does.

                                               Re sp   e   ctfully   Sub mi t t e d,   for
                                               tr'abiola Is Ra El Bev
                                             All Rights       Reserved - Without Prejudice

                                                                                             6(
                                              Fabiola Is Ra El Bey,In Propria Persona, Sui Juris
                                             203-873-1334

                                             Fabisbey@gmail.com

                                       VERIEICATION

Pursuant to 28 USC 1746,I declare (or certify, verifu, or state) under penalty of perjury under
the laws of the United States of America that the foregoing complaint is true and correct.

Executed on March 7,2019

                                         By:
                                         Fabiola Is Ra El Bey,               Sui   Juris, Natural Woman

                                                35
